Citation Nr: 0903689	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO. 06-24 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the service connection claim for a psychiatric disability, to 
include schizophrenic reaction paranoid type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty service from June 1955 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The record shows that the veteran has been in receipt of 
Social Security Administration (SSA) disability benefits; 
however, the record does not reflect that the SSA records 
have been associated with the veteran's claims file. The 
Board finds that a remand is necessary to obtain to obtain 
such records and associate them with the veteran's claims 
file. VA has a duty to obtain SSA records when they may be 
relevant. See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992). Accordingly, the 
AMC/RO should contact the SSA and obtain and associate with 
the claims file copies of the veteran's records regarding SSA 
benefits, including the complete medical records upon which 
any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).

Additionally, in a letter received by VA in October 1996, the 
veteran claims to have received treatment for a psychiatric 
disability from "the College university at Austin." The 
veteran claims he was treated at this facility by "IVAN 
ISCOE." The veteran's service treatment records show that in 
April 1956, the veteran's military treating physician 
arranged for the veteran to undergo psychological testing at 
the University of Texas. The Board finds that the AMC/RO must 
make an attempt to obtain these records. Additionally, the 
veteran's representative argues in a January 2009 informal 
hearing presentation that the veteran's mental health 
treatment records from service would be separate from the 
rest of his service treatment records due to privacy act 
considerations. As the Board is already remanding for other 
reasons, the Board directs the AMC/RO to specifically request 
from the National Personnel Records Center (NPRC) any mental 
health treatment records for the veteran that have not yet 
been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. The 
AMC/RO should contact the NPRC and 
request any mental health service 
treatment records for the veteran. The 
non-existence or unavailability of such 
records must be verified by SSA and NPRC. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. The veteran should be provided with 
the necessary authorizations for the 
release of any University of Texas 
(Austin) treatment records from 1956. The 
AMC/RO should then make reasonable 
efforts to obtain these records and 
associate them with the claims folder. 

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. If the benefits sought remain 
denied, the veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




